Citation Nr: 0101824	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether achievement of a vocational goal is reasonably 
feasible for purposes of entitlement to vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 feasibility determination by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Division (VR&C) of the Waco, Texas, Regional 
Office (RO), which found the veteran to be an infeasible 
candidate for vocational rehabilitation training.


FINDING OF FACT

The evidence demonstrates that the veteran has unresolved 
issues of mental conditions and non-cooperation which 
currently prevent him from successfully pursuing a vocational 
rehabilitation program and becoming gainfully employed in an 
occupation consistent with his abilities, aptitudes and 
interests.


CONCLUSION OF LAW

The criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3100, 3101 (West 1991); 38 C.F.R. §§ 21.35, 
21.53 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the veteran currently is in receipt 
of a 100 percent evaluation for his service-connected 
psychiatric disability, characterized as "schizophrenia, 
chronic, paranoid type, competent," and a noncompensable 
evaluation for planter warts of the right foot.  See RO 
rating decision dated in June 1991.  The veteran's non-
service-connected disabilities include myositis of the back, 
urinary tract infection, and personality disorder.  Id.  The 
evidence of record also reveals that the veteran has been 
determined to be unemployable due to his service-connected 
disabilities.  See RO rating decision dated in June 1980.  

At the outset, the Board points out, parenthetically, that in 
October 1979, as shown as part of a VA Form 22-1905, 
Authorization and Certification of Entrance or Reentrance 
into Training and Certification of Trainee Status, the 
veteran was approved by VA to, pursuant to Chapter 31, 
commence a program of training.  Review of the record shows 
that in December 1980, as noted as part of a VA Form 22-1905, 
the veteran was determined to be medically not feasible by 
the Rehabilitation Board and his program was discontinued.  
Subsequently, the Board, in January 1986, found that as the 
veteran had failed to maintain satisfactory progress or 
cooperation, entitlement to a program of vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, was not established.  Thereafter, in 
April 1988, the VR&C again determined that the veteran was 
not feasible for Chapter 31 training.  

As noted above, the issue currently on appeal before the 
Board stems from a January 1999 decision by the VA VR&C 
Division, which found the veteran to be an infeasible 
candidate for vocational rehabilitation training.

In October 1996, the veteran submitted a VA Form 28-1900, 
Disabled Veterans Application for Vocational Rehabilitation 
(Chapter 31 - Title 38, U.S.C.).  He noted as part of the 
application that he had a 100 percent disability rating.  
Subsequently, following being notified in March 1997 from 
VR&C that an appointment had been scheduled for April 1997 to 
determine whether or not he was eligible for or entitled to 
vocational rehabilitation services, review of the evidence of 
record shows that the veteran canceled this appointment, 
claiming to be ill.  Furthermore, the record shows that the 
veteran similarly failed to appear for counseling sessions 
scheduled for June and September 1997.  Also, a counseling 
session scheduled for October 1997 was canceled by the 
veteran.  A VA Form 119, Report of Contact, dated in December 
1997, shows that the veteran, via telephone, informed a VA 
counseling psychologist that he would be unable to attend a 
session scheduled for that day.  The veteran asked to be 
rescheduled for a January 1998 meeting date.  

The veteran is shown to have been administered Career 
Assessment Inventory testing in January 1998.  

In April 1998, the veteran again canceled an appointment 
which was scheduled to continue VA's consideration of his 
application for vocational rehabilitation services, due to 
the death of his 110-year old great grandmother.  

A VA Form 28-8606, Notes from Counseling and Next Steps, 
dated in June 1998, shows that it was proposed that the 
veteran, beginning in September 1998, begin to take classes 
at Mountain View College (Mountain View).  The long range 
goal was listed as feasibility for training in Electronic 
Technology-Microcomputer Maintenance Option.  

Review of a VA Form 28-1902b, Counseling Record - Narrative 
Report, dated in August 1998, shows that the veteran was seen 
pursuant to his application for vocational rehabilitation.  
It was also noted that he had been previously seen in a group 
counseling session in January 1998.  The report indicated 
that the veteran had had a "rather extended recent history" 
of applying for Chapter 31 benefits but either missed or 
postponed appointments over the past couple of years without 
ever completing an initial evaluation.  The veteran noted 
that he had not worked regular jobs following his 1975 
service separation.  He added that he had not worked since 
1982 when he had done some cleaning and repairing of houses 
on an hourly basis.  The veteran denied the use of alcohol, 
arrests or convictions, or having applied for Social Security 
Disability Insurance.

The counseling psychologist indicated that he suspected that 
the veteran may have the physical capacity for sedentary and 
light work as classified by the United States Department of 
Labor.  It was also noted that the veteran had been 
persistent in pursuing his claim by re-applying over and over 
again for Chapter 31 benefits and by getting his treating VA 
psychiatrist to submit his opinion indicting that the veteran 
was capable of attending school and eventually working as an 
electronic technician.  

Review of the August 1998 Counseling Record - Narrative 
Report also shows that assessment profiles were reviewed by 
the veteran and the counseling psychiatrist, and that 
following this assessment it was mutually decided that the 
position of electronics technician might be a suitable goal 
for the veteran, primarily because of his vocational 
aspirations.  It was also point out that such work did not 
contraindicate the veteran's disabilities.  The counseling 
psychiatrist added that the veteran had an impairment to 
which his service-connected disorders contributed in a 
significant part, and that he had not overcome his impairment 
to employability and had an employment handicap.  The 
veteran's employment handicap, based upon the severity of his 
service-connected psychiatric disorder, was found to be 
serious.  The psychiatrist further mentioned that while the 
veteran did not appear to be feasible for vocational 
rehabilitation, he nevertheless indicated that he was 
inclined to give the veteran the opportunity to demonstrate 
whether or not he could succeed in training and vocational 
rehabilitation.  It was also mentioned that the veteran had 
four months of entitlement remaining and that feasibility 
could be considered if he successfully completed one term of 
development and basic course work.  It was pointed out that 
the goal for the veteran was to demonstrate his feasibility 
by successfully completing one term of developmental and 
basic courses that apply to the Electronics Technology 
Associate Degree at Mountain View, beginning in August 1998 
and scheduled to be completed in December 1998.  A 
feasibility determination was scheduled for December 1998 at 
which time the veteran was to return with his grades.

The veteran is shown to have been contacted by telephone in 
October 1998 at the request of a VA VR&C officer.  It was 
noted that the veteran had complained of his having his 
subsistence allowance discontinued and he was informed that 
such payments were not authorized because the courses the 
veteran had chosen were not approved on his plan.  The 
veteran requested an appointment to consider changing his 
vocational plan.  The veteran further added that he would 
drop all of his classes that day since he could not afford to 
pay for them himself and that he planned on attending his 
previously scheduled December 1998 counseling session.  

The veteran, by means of a VA Form 21-4138, Statement in 
Support of Claim, dated in December 1998, indicated that he 
had made a mistake in selecting his courses which did not 
apply to the Electronics Technology degree program.  He added 
that this mistake had been made due to the fact that the 
courses had been changed around to different degree plans.  

Of record is also shown to be a Counseling Record - Narrative 
Report, signed by a VA counseling psychiatrist in January 
1999; the counseling session was noted to have begun in 
December 1998.  It was noted that the veteran had been 
referred back for counseling for a feasibility decision 
following one term under a program of extended evaluation.  
The psychiatrist indicated that only one of the four classes 
which the veteran enrolled in concerning the Electronics 
Technology Associate degree applied to that particular 
degree.  Documentation of class selection from Mountain View 
College during the applicable period of time is shown to have 
been associated with the record.  It was also noted that the 
veteran's VA case manager denied the veteran from purchasing 
an electronic calculator since the veteran was unable to 
submit a syllabus for the class showing that such a 
calculator was required of all students enrolled in the 
class.  It was pointed out that Mountain View's published 
degree plan was quite specific as to what courses were in 
fact required.  

The counseling psychiatrist informed the veteran that the 
evidence did not support a finding of feasibility for Chapter 
31 benefits.  It was also determined that the veteran had an 
impairment of employability, and that his 100 percent 
evaluated psychiatric disorder and his long history of 
unemployment clearly impaired him in finding and maintaining 
employment in the civilian labor market.  It was further 
determined that the veteran's impairment to employability had 
not been overcome with suitable work and the veteran did not 
have the capacity to perform any past work or have the 
knowledge, skills, and abilities for other suitable civilian 
employment.  The counseling psychiatrist added that the 
veteran had a serious employment handicap, per VBA (Veterans 
Benefits Administration) Circular 28-97-1, and that, as such, 
the veteran was entitled to Chapter 31 vocational 
rehabilitation benefits.  However, it was additionally noted 
that it was clear that the veteran was not medically feasible 
for the veteran to benefit from a program of vocational 
rehabilitation at the present time.  The veteran's behavior 
during his extended evaluation period was noted to confirm 
that the veteran was not capable of social and industrial 
adaptability.  

The evidence also shows that a VA VR&C officer, in February 
1999, concurred with the above-discussed January 1999 
determination that the achievement of a vocational goal was 
not reasonably feasible for the veteran.  

The Board also points out that, concerning the veteran's 
employability, letters dated in October 1993 and November 
1995, and shown to have been submitted by a private treating 
physician of the veteran, indicated that the veteran was 
totally disabled and unable to perform his regular line of 
work or any other occupation.  His period of disability was 
noted to be indefinite.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  As 
noted above, in August 1998, a VA counseling psychologist 
most recently determined that the veteran had an employment 
handicap as a result of his service-connected disabilities, 
and that while noting that the veteran appeared not to be 
feasible for vocational rehabilitation, upon giving the 
veteran the "benefit of any doubt," determined that the 
veteran should be given the opportunity to demonstrate 
whether or not he could succeed in training and vocational 
rehabilitation.  Classes were to begin in August 1998 and to 
be completed in December 1998.  In January 1999, a VA 
counseling psychologist found that, for the reasons discussed 
above, that, essentially, while the veteran was entitled to 
Chapter 31 vocational rehabilitation benefits it was clear 
that it was not medically feasible for him to benefit from 
such a program at that time.  The veteran was advised that he 
may reapply if his condition improves to the point where he 
would benefit from vocational rehabilitation services.  

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of rehabilitation services under 38 
U.S.C.A. Chapter 31 if the veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (2000).  As the veteran has a 100 percent 
combined rating for his service-connected disabilities and 
has been found to have an employment handicap as defined in 
38 C.F.R. § 21.35(a) (2000), he has met the basic eligibility 
requirements under Chapter 31, Title 38, United States Code.

In this case, while the RO found the veteran to be eligible 
for Chapter 31 benefits, the veteran was denied entitlement 
to vocational rehabilitation and training based on a finding 
that the veteran's vocational goal was not reasonably 
feasible.

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (2000).  The criteria for feasibility 
are:  (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d) (2000).

In making the determination as to the feasibility of a 
vocational goal, VA must offer an initial evaluation under 
the provisions of 38 C.F.R. § 21.50 (2000).  However, where 
such determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  See 38 C.F.R. § 21.57 (2000).  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal will be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. 
§ 21.57(c)(1) (2000).  Moreover, if VA determines that a 
veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made, and are found to be 
effective, discontinue services and assistance to the 
veteran.  38 C.F.R. § 21.364(a) (2000).  To this, the Board 
notes that the veteran is responsible for satisfactory 
conduct and cooperation in developing and implementing a 
program of rehabilitative services under Chapter 31.  38 
C.F.R. § 21.362(a) (2000).

After a thorough review of the probative evidence, the Board 
finds that the veteran's continued training in pursuit of a 
vocational goal is not reasonably feasible at this time.  In 
this regard, the Board notes that the evidence of record 
clearly indicates that the veteran has unresolved issues of 
mental conditions and non-cooperation which currently prevent 
him from successfully pursuing a vocational rehabilitation 
program and becoming gainfully employed in an occupation 
consistent with his abilities, aptitudes and interests.  

In sum, although the Board appreciates that the veteran wants 
to be trained for employment, his disabilities are of such 
severity that they currently prevent him from successfully 
pursuing a vocational rehabilitation program and successful 
employment.  

Accordingly, the Board finds that VA has met its obligation 
to assist the veteran by according him the opportunity to 
undergo an extended evaluation for the purpose of determining 
the need for Chapter 31 training and the feasibility of his 
chosen vocational goal.  The Board additionally finds that 
there is compelling evidence which establishes the 
infeasibility of achievement of a vocational goal by the 
veteran beyond any reasonable doubt.  This same evidence 
justifies the conclusion that there has been a change in 
status and that a veteran who previously established 
feasibility status is now infeasible.  

As noted above, under the law the veteran is required to 
cooperate in the completion of the extended evaluation for 
purposes of developing an appropriate rehabilitation plan and 
in the satisfactory conduct and cooperation in developing and 
implementing a program of rehabilitative services under 
Chapter 31.  See 38 C.F.R. §§ 21.362, 21.364 (2000).  
However, based on the veteran's conduct during the 1998-99 
extended evaluation, it is apparent to the Board that the 
veteran has not cooperated in developing and implementing a 
program of rehabilitative services under Chapter 31.  

In light of the foregoing, the Board concludes that the 
criteria for finding that achievement of the veteran's 
vocational goal is reasonably feasible for purposes of 
entitlement to vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code have not been met 
and are no longer met.

ORDER

Entitlement to a program of vocational rehabilitation and 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

